Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

AMENDMENT AGREEMENT dated this 30th day of December, 2011 between Titan
Pharmaceuticals, Inc. (the “Company”) and Marc Rubin (“Executive”).

WHEREAS, the Company and Executive are parties to an employment agreement dated
May 16, 2009 (as amended by agreements dated February 17, 2010, June 15, 2010
and December 27, 2010 the “Agreement”); and

WHEREAS, the compensation provision of the Agreement will expire by its terms on
December 31, 2011 and the Company and Executive wish to amend and extend the
Agreement to provide for uninterrupted service by the Executive

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows.
Capitalized terms not defined herein shall have the meanings set forth in the
Agreement.

1. Effective Date. The effective date of this Amendment Agreement (the
“Effective Date”) is January 1, 2012.

2. Trigger Date. The term Trigger Date as used in the Agreement shall be changed
to December 31, 2012.

3. Stock Option Grant. Effective January 3, 2012, the Executive shall be granted
10-year, immediately exercisable options to purchase 250,000 shares of the
Company’s common stock at an exercise price equal to fair market value on the
date of grant, in accordance with the provisions of the Company’s 2002 Incentive
Plan.

4. Miscellaneous. Except as expressly amended by this Amendment Agreement, the
Agreement remains in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed as of the day and year first above written.

 

TITAN PHARMACEUTICALS, INC. By:   /s/ Sunil Bhonsle   Name: Sunil Bhonsle  

Title: President

EXECUTIVE

/s/ Marc Rubin

  Name: Marc Rubin, M.D.